UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
HOME IT, INC.,

                                Plaintiff,
                                                                 ORDER FOR ENTRY OF A
                  - against -                                   PRELIMINARY INJUNCTION
                                                                  19-CV-7070 (MKB) (VMS)
WUPIN WEN, SHENZHEN TRYNOW
INTELLECTUAL PROPERTY CO., LTD., and
JOHN DOES 1-10,

                                Defendants.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

        Upon review of the Verified Complaint of Plaintiff, HOME IT INC (“HOMEIT”) sworn

to on December 17, 2019; the Declarations of Joel Teitelbaum; the Declarations of Ariel Peikes

Esq.; the memoranda of law in support of Plaintiff’s Application for a Temporary Restraining

Order and Preliminary Injunction; and upon all pleadings and papers previously filed herein, the

Court having found sufficient notice of the same has been provided to Defendants, and for the

reasons stated in the Court’s January 21, 2020 Memorandum & Order (Dkt. 20), it is

        ORDERED that the Defendant Wupin Wen, no later than eighteen (18) hours after service

of this Order on her via email to trademark@cn-ip.cn, trynow@cn-ip.cn, and bzkjuk@126.com:

                 a. Notify Amazon that the trademark owner’s allegations of infringement against

                      HOMEIT are withdrawn and that Amazon should re-list the involved products

                      to its website as soon as possible; and

                 b. Refrain from filing or otherwise communicating any allegations of

                      infringement by HOMEIT to any third party, at minimum, for the duration of

                      the instant litigation relative to Saganizer branded products.




                                                           1
       IT IS FURTHER ORDERED that, pursuant to Fed. R. Civ. P. 65(c), Plaintiff shall not be

required to give security for the reasons stated in the Court’s January 21, 2020 Memorandum and

Order. (Dkt. 20.)




                                                   SO ORDERED.

                                                   /s/ Pamela K. Chen
                                                   Pamela K. Chen
                                                   United States District Judge
Dated: January 21, 2020
       Brooklyn, New York




                                              2
